Citation Nr: 0509685	
Decision Date: 04/01/05    Archive Date: 04/15/05

DOCKET NO.  03-34 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than September 
18, 1998, for a grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel



INTRODUCTION

The veteran served on active duty from October 1967 to August 
1970, including combat service in the Republic of Vietnam, 
and his decorations include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, implementing the Board's decision 
granting service connection for PTSD and assigning an initial 
30 percent evaluation, effective September 18, 1998.  The 
veteran perfected an appeal to the Board challenging the both 
the initial evaluation and the effective date assigned by the 
RO for service connection for PTSD.

The veteran's challenge to the initial 30 percent evaluation 
assigned for his PTSD is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's application to reopen his claim of 
entitlement to service connection for PTSD, from which 
service connection was ultimately established, was received 
by VA on September 18, 1998.

2.  The veteran has not asserted that the RO's unappealed 
January 1998 rating action that denied his application to 
reopen a claim of service connection for PTSD, or any of the 
prior RO or Board determinations denying service connection 
for PTSD, were clearly and unmistakably erroneous.




CONCLUSIONS OF LAW

1.  The RO's unappealed January 1998 decision that denied the 
veteran's application to reopen a claim of service connection 
for PTSD is final.  38 U.S.C.A. §§ 5107, 7105 (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).

2.  The criteria for an effective date earlier than September 
18, 1998, for a grant of service connection for PTSD, have 
not been met.  38 U.S.C.A. §§ 1110, 5107, 5108, 5110, 7104 
(West 2002); 38 C.F.R. §§ 3.156, 3.400 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The duty to notify and assist provisions of the VCAA are 
generally applicable to all claims filed on or after November 
9, 2000, the date of enactment, or filed before the date of 
enactment and pending before VA on that date.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-03, 69 
Fed. Reg. 25,179 (2004).  This appeal stems from a claim the 
veteran filed at the RO on September 18, 1998, seeking to 
reopen a claim of service connection for PTSD.  

As noted above, the Board granted service connection for PTSD 
in June 2003, and in the June 2003 rating action on appeal, 
the RO assigned September 18, 1998, i.e., the date the 
veteran's claim was received, as the effective date of 
service connection.  The Board notes that the United States 
Court of Appeals for Veterans Claims (Court) has held that 
even the failure to comply with the notice requirements of 
the VCAA is not prejudicial to the veteran if, based on the 
facts alleged, no entitlement exists.  See Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003).  

In addition, the Court has held that a veteran claiming 
entitlement to an earlier effective date is not prejudiced by 
failure to provide him a VCAA notice of the laws and 
regulations governing effective dates, if, based on the facts 
of the case, entitlement to an earlier effective date is not 
shown as a matter of law.  See Nelson v. Principi, 18 Vet. 
App. 407, 410 (2004).  As discussed below, the Board has 
determined that the veteran is not entitled to an earlier 
effective date for service connection for PTSD.  The Board 
therefore finds that any failure to comply with the VCAA is 
not prejudicial because the Act does not apply to this case.  
See VAOPGCPREC 5-04, 69 Fed. Reg. 59,989 (2004).

Background and Analysis

In a February 2001 decision, the Board determined that new 
and material evidence had been received since the RO's 
unappealed January 1998 rating decision that had denied the 
veteran's application to reopen a claim of service connection 
for PTSD; in June 1984 and March 1987 decisions, the Board 
had denied service connection for PTSD, and in December 1992, 
the Board had denied a prior application of the veteran to 
reopen a claim of service connection for this disability.

In a June 2003 rating action that implemented the Board's 
decision, the RO assigned September 18, 1998, as the 
effective date of service connection on the basis that that 
was when the veteran's successful application to reopen a 
claim of service connection for PTSD was received.

The veteran, citing the evidence showing that his PTSD had 
its onset during service, as well as his numerous previous 
attempts to obtain service connection for this condition, 
argues that an effective date prior to September 18, 1998, is 
warranted for service connection for this disability.

Under governing law, the effective date for a grant of 
service connection on the basis of the receipt of new and 
material evidence following a final prior disallowance is the 
date of receipt of the application to reopen, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(q)(1)(ii).  Therefore, the RO assigned the 
earliest possible effective date for its grant of the 
reopened claim, which as noted above was received by VA on 
September 18, 1998.  See Sears v. Principi, 349 F3d. 1326 
(Fed. Cir. 2003); Leonard v. Principi, 17 Vet. App. 447, 451 
(2004).  

Because this case is factually similar to Sears, the Board 
concludes that a discussion of that case in instructive for 
the Board's consideration of this matter.  In Sears, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) observed that in October 1995, the veteran 
had sought to reopen a previously denied claim of service 
connection for PTSD.  The Federal Circuit noted that in an 
August 1997 rating decision, the RO had granted service 
connection for PTSD, effective October 1995.  The veteran 
challenged the effective date assigned by VA.  The Federal 
Circuit, however, held that pursuant to 38 C.F.R. 
§ 3.400(q)(1)(ii), which it declared was a valid gap-filling 
regulation, there was no conflict between 38 U.S.C.A. §§ 5108 
and 5110, and therefore the earliest possible effective date 
for service connection for a reopened claim was the date the 
reopened claim was received.  Id. at 1332.

In light of the foregoing, entitlement to an effective date 
prior to September 18, 1998, for the grant of service 
connection for PTSD is not warranted as a matter of law.  See 
Shields v. Brown, 8 Vet. App. 346, 349 (1995) (an earlier 
effective date cannot be awarded in the absence of statutory 
authority); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (a claim should be denied based on lack of legal merit 
if there is no entitlement under the law).  As such, the 
appeal must be denied.


ORDER

An effective date prior to September 18, 1998, for the grant 
of service connection for PTSD is denied.


REMAND

Also before the Board is the veteran's challenge to the RO's 
assignment of an initial 30 percent evaluation for his PTSD.  
In support, the veteran asserts that he experiences daily 
flashbacks and panic attacks.  The veteran, who is currently 
incarcerated at the state correctional institution in 
Waynesboro, Pennsylvania, for a homicide, reports that he was 
placed in "single-cell status" because the prison staff and 
the prison psychiatrist determined that he was a danger to 
himself and others.  In addition, he points out that he was 
granted disability benefits from the Social Security 
Administration (SSA), which he maintains shows that he is 100 
percent disabled due to his PTSD.

In light of the veteran's report of his assessment by prison 
medical personnel, and particularly, a psychiatrist at the 
state correctional institution in Waynesboro, Pennsylvania, 
the Board finds that it is highly likely that pertinent 
records are outstanding from that institution that must be 
associated with the claims folder and considered by VA in the 
adjudication of this appeal.  In this regard, the Board notes 
that, to date, no records of his care from that facility have 
been associated with the claims folder.  Pursuant to the 
VCAA, VA must obtain these outstanding records.  See 
38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  For this reason, the Board concludes that it has no 
discretion and must remand this matter.

Further, these outstanding treatment records may be 
especially important in this case in light of the Court's 
decision in Fenderson v. West, 12 Vet. App. 119 (1999).  In 
that case, the Court held that where, as here, the veteran 
challenges the initial evaluation assigned immediately 
following the grant of service connection, VA must assess the 
level of disability from the date of initial application for 
service connection and determine whether the level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim, a 
practice known as "staged rating."  Id. at 126.

In addition, to date, there are only two psychiatric 
evaluations of record.  In an August 1998 report, which was 
prepared by a private psychologist, Dr. Joseph R. Scotti, the 
examiner diagnosed the veteran as having PTSD and estimated 
that the veteran's Global Assessment of Functioning (GAF) 
score was 30, which according to Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) reflects an inability to 
function in almost all areas.  By contrast, the only other 
medical assessment of record, an April 2002 VA psychiatric 
examination, shows that the VA examiners estimated that the 
veteran's GAF score was 60, which according to DSM-IV, 
indicates moderate psychiatric symptomatology.  The veteran 
was incarcerated at the time of both evaluations.  In light 
of the conflicting assessments, the Board finds that it must 
supplement the record with a contemporaneous VA psychiatric 
examination to determine the current severity of the 
veteran's PTSD.  As such, for this reason as well, this issue 
must be remanded.

In ordering this development, the Board reiterates that it is 
cognizant that the veteran remains that he remains 
incarcerated.  As such, in scheduling the VA psychiatric 
examination, accommodations must be made in providing him 
one.  See Bolton v. Brown, 8 Vet. App. 185, 191 (1995); Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since service for psychiatric 
problems.  This should specifically 
include records of his care at state 
correctional institution in Waynesboro, 
Pennsylvania, dated since his 
incarceration.  The aid of the veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.  

2.  After associating with the claims 
folder any outstanding records, and 
particularly, those from the state 
correctional institution in Waynesboro, 
Pennsylvania, the RO should take 
appropriate steps in order to schedule 
the veteran for a psychiatric examination 
to determine the nature, extent and 
severity of the veteran's psychiatric 
disability.  The RO should contact the 
correctional facility where the veteran 
is incarcerated so that every possible 
means of conducting the examination is 
explored.  The RO must document all 
efforts to conduct the examination.  It 
is imperative that the examiner reviews 
the evidence in his claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in his or 
her report.  The examination report 
should reflect consideration of the 
veteran's documented, relevant medical 
history.  All appropriate tests and 
studies should be conducted, and all 
clinical findings should be reported in 
detail.  The examiner should provide a 
multi-axial assessment, including 
assignment of a Global Assessment of 
Functioning (GAF) score and an 
explanation of what the score means.  All 
examination findings and the complete 
rationale for all opinions expressed and 
conclusions reached should be set forth 
in a legible report.

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's claim in light of all pertinent 
evidence and legal authority.  

4.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


